Citation Nr: 1215304	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether there exists a statutory bar to eligibility for death benefits, to include dependency and indemnity compensation (DIC), death pension, and accrued benefits, under 38 U.S.C.A. § 5303(a).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The service member served in the United States Navy from September 1969 to April 1973.  He was discharged under conditions other than honorable.  The service member died in February 2005, and the claimant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 administrative decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which determined that the claimant was not legally eligible for VA death benefits.

In September 2008, the Board issued a decision denying the claim on appeal.  The appellant appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (hereinafter 'the Court').  In a July 2011 memorandum decision, the Court vacated the Board's September 2008 decision and remanded the matter to the Board for further adjudication.  In summary, the July 2011 Court memorandum decision found that the Board must further address the matter of "whether there were 'compelling circumstances' for the AWOL that was the basis for the denial of VA benefits."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant presented testimony at a Board video conference hearing in May 2008 at the RO.  The Acting Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In January 2012, the appellant was informed of this fact and of her right to request a hearing to be conducted by a Veteran's Law Judge who will decide her case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2007).  In a response received by the Board in February 2012, the appellant indicated that she wished to testify at a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  She did not check the box to request a videoconference hearing.

To ensure that full compliance with due process requirements has been met, the case is hereby REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing, or videoconference hearing if the appellant should subsequently request one instead.  Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


